Bigelow, J.
1. It appears that after the written agreement was made, the plan of the house was altered and enlarged at the defendant’s suggestion, so that it would take more time to build, and yet no new stipulation was made as to the time of its completion. Time thereby ceased to be of the essence of the agreement, and the defendant cannot now, in defence of an action on the agreement, avail himself of a delay in its strict performance by the plaintiff, which was caused in part by his own act.
2. The sum due the plaintiff having been unliquidated and uncertain, dependent upon an adjustment of debts and credits between himself and the defendant at the time of the demand for payment, interest should be allowed on the balance found due, not from the time of such demand, but from the date of the writ only. Brewer v. Tyringham, 12 Pick. 547.

Judgment for the plaintiff.